COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                                §

  ELYSA FENENBOCK AND LAUREN                    §              No. 08-19-00093-CV
  FENENBOCK,
                                                §                 Appeal from the
                       Appellants,
                                                §           County Court at Law No. 6
  v.
                                                §            of El Paso County, Texas
  W. SILVER RECYCLING, INC.,
                                                §              (TC# 2017DCV0825)
                        Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellants’ third motion for extension of time within which to

file the brief until September 10, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. David R. Pierce, the Appellants’ attorney, prepare

the Appellants’ brief and forward the same to this Court on or before September 10, 2019.

       IT IS SO ORDERED this 14th day of August, 2019.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.